                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


CHARLES THORTON,

            Plaintiff,

v.
                                                         No. 17-cv-761-DRH-RJD

JACQUELINE LASHBROOK, et al.,

            Defendant.


                          MEMORANDUM and ORDER

HERNDON, District Judge:

                                 I.       Introduction

      Pending   before   the   Court     is   an     August   27,   2018   Report   and

Recommendation (“the Report”) issued by Magistrate Judge Reona J. Daley. (Doc.

142). Judge Daley recommends that the Court deny Plaintiff Thorton’s Motion for

a Temporary Restraining Order (“TRO”) and Preliminary Injunction. (Doc. 131).

The parties were allowed time to file objections to the Report and on September

6, 2018, Plaintiff Thorton filed an objection. (Doc. 151). Based on the applicable

law, the record and the following, the Court ADOPTS the Report in its entirety.

                                 II.      Background

      Plaintiff Thorton brought this pro se action seeking a TRO that has been de

facto converted into a motion for preliminary injunction as the defendant is on

notice of the request and has been given an opportunity to respond. See Doe v.


                                       Page 1 of 5
Village of Crestwood, Illinois, 917 F.2d 1476, 1477 (7th Cir. 1990). Plaintiff is an

inmate in the custody of the Illinois Department of Corrections at Menard

Correctional Center (‘Menard”). On July 20, 2017, Plaintiff commenced this

action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional

rights. Plaintiff is proceeding on the following counts:


      Count 1 -     Eighth Amendment deliberate indifference to medical needs
                    claim against Nurse Walls, Doctor Trost, Lee Gregson, Juanita
                    House, Reva Engelage, Shelby Dunn, Cassandra Norton,
                    Martha Oakley, Tara Chadderton, and Warden Lashbrook for
                    refusing to provide Plaintiff’s prescription medication
                    (Neurontin) from March 7-29, 2017.

      Count 2 -     Wexford Health Sources had an unconstitutional policy or
                    custom that prevented Plaintiff from receiving his prescription
                    refill for Neurontin from March 7-29, 2017, in violation of the
                    Eight Amendment.

      Plaintiff now seeks a temporary restraining order/preliminary injunction

compelling the medical staff at Menard to administer his medication in capsule

form. Plaintiff is prescribed Neurontin to treat pain. Previously, Plaintiff would

receive the Neurontin in capsule form. The nurse distributing the medication

would provide Plaintiff a capsule and perform a “mouth check” to ensure the

medication was swallowed. The “mouth check” is a non-invasive visual inspection

in which the offender opens his mouth and lifts his tongue. Following a dispute

with a nurse regarding Plaintiff’s compliance with a mouth check on July 29,

2018, it was ordered by the Medical Director that Plaintiff’s medication be

crushed and given with liquid for 30 days. Plaintiff objects to being provided his

medication in liquid form because it is given in an unsecured cup of “watery

                                      Page 2 of 5
liquid” without a label attached. Plaintiff declines to take the medication in liquid

form because he cannot verify the actual contents of the medication pass. Plaintiff

took one dose of medication in liquid form and believes it was just water and has

refused the liquid at each subsequent medication pass. Plaintiff alleges he is in

extreme pain as a result of not receiving his medication in capsule form.

                                III.    Applicable Law

A.    Preliminary Injunction

      “The purpose of preliminary injunctive relief is to minimize the hardship to

the parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg.

Corp. v. Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). “In order

to obtain a preliminary injunction, the moving party must show that: (1) they are

reasonably likely to succeed on the merits; (2) no adequate remedy at law exists;

(3) they will suffer irreparable harm which, absent injunctive relief, outweighs the

irreparable harm the respondent will suffer if the injunction is granted; and (4)

the injunction will not harm the public interest.” Joelner v. Village of Washington

Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004).

B.    Review of the Report & Recommendation

      The Court's review of the Report is governed by 28 U.S.C. § 636(b)(1),

which provides in part:

      A judge of the court shall make a de novo determination of those
      portions    of   the report or   specified   proposed      findings
      or recommendations to which objection is made. A judge of the court
      may accept, reject, or modify, in whole or in part, the findings
      or recommendations made by the magistrate judge. The judge may
      also receive further evidence or recommit the matter to the

                                       Page 3 of 5
      magistrate judge with instructions.

Fed. R. Civ. P. 72(b) also directs that the Court must only make a de

novo determination of those portions of the report and recommendation to which

specific written objection has been made. Johnson v. Zema Sys. Corp., 170 F.3d

734, 739 (7th Cir. 1999). If no objection or only a partial objection is made, the

Court reviews those unobjected portions for clear error. Id. In addition, failure

to file objections with the district court “waives appellate review of both factual

and legal questions.” Id. Under the clear error standard, the Court can only

overturn a Magistrate Judge's ruling if the Court is left with “the definite and firm

conviction that a mistake has been made.” Weeks v. Samsung Heavy Indus. Co.,

Ltd., 126 F.3d 926, 943 (7th Cir. 1997).


                                     IV.    Analysis

      In this case, Plaintiff seeks a preliminary injunction compelling the medical

staff at Menard to administer his medication in capsule form because he objects

to being provided his medication in liquid form because it is give in an unsecured

cup of “watery liquid” without a label attached. Plaintiff declines to take the

medication in liquid form because he cannot verify the actual contents of the

medication pass. Judge Daley correctly found that:

      Plaintiff has failed to show that he will suffer irreparable harm absent
      injunctive relief. There is no evidence that Plaintiff is currently being
      denied his prescription medication. Plaintiff admits that he is being
      offered a liquid form of medication and that he is choosing to refuse
      the medication because he objects to the form. Plaintiff has offered
      no evidence of how receiving a crushed form, rather than capsule
      form of his medication, would cause harm.


                                      Page 4 of 5
      Interference with medication pass policy could cause irreparable
      harm to the institution. In correctional centers there is a risk of
      offenders abusing medications by combining doses or other
      medications, or selling medications to other offenders. Policies
      regarding “mouth checks” and crushed medications are implemented
      in order to prevent medication abuse and overdose. Medical staff has
      discretion to issue medication as deemed medically appropriate.

(Doc. 142, p. 3-4).

      Therefore, after de novo review, the Court finds that Judge Daley was

correct in her denial of Plaintiff’s motion for preliminary injunction. The

Court finds that Plaintiff’s objection merely takes umbrage with current

legal precedent that requires the denial of his motion.

                                  V.       Conclusion

      Accordingly, the Court ADOPTS the Report in its entirety (Doc. 142) and

DENIES Plaintiff’s Motion for a Temporary Restraining Order and a Preliminary

Injunction (Doc. 131).

      IT IS SO ORDERED.

                                                          Judge Herndon
                                                          2018.10.12
                                                          05:57:08 -05'00'
                                                     United States District Judge




                                       Page 5 of 5
